BLATCHFORD, Circuit Judge.
I have carefully examined the facts and questions in this ease, and the authorities cited by the petitioners for review, and concur in the conclusion of the district court, following that of the register, that the firm creditors are entitled to share pari passu with the individual creditors of A. M. Slocum in his individual estate. The petitioners for review claim in their petition that the $140. 40, excess of expenses in collecting the $124.25 should not come out of the private creditors, but should come out of the firm creditors in the dividend. I do not understand that the court below, or the register, decided otherwise; and it is now admitted before me by the counsel for the firm creditors that the firm creditors, in sharing in the individual estate of A. M. Slocum, should reimburse to that estate the $146.40. The court below will doubtless so order. The prayer of the petition of review is denied, with costs.